Case 2:16-cv-01118-CCC-MF Document 743 Filed 01/02/20 Page 1 of 1 PageID: 23318


                                                                                             One Riverfront PLaza
      WALSH.                                                                                 1037 Raymond Blvd, Suilo 600
        PIZZI                                                                                Newark, NJ 07102

     OREILLY                                                                                 T: 973 757 1100
                                                                                             F: 973 757 1092’
    FALANGA
                                                                                             WALSH. LAW


   Liza M. Walsh
   Direct Dial: (973) 757-1101
   lwalsh@walsh, law


                                                                              December 30, 2019
   VIA ELECTRONIC FILING
   Honorable Mark Falk, U.S.M.J.
   U.S. District Court for the District of New Jersey
   Martin Luther King Jr. Bldg. & U.S. Courthouse
   50 Walnut Street
   Newark, New Jersey 07101

            RE:       Immunex Corporation, et aL tc Sandoz Inc., et aL,
                      Civil Action No. 16-1118 (CCC/MF)

   Dear Judge Falk:

             This firm, together with Sidley Austin LLP, represents Plaintiffs Immunex Corporation and Amgen
   Manufacturing, Limited (collectively, “Immunex”), in connection with the above-referenced matter. In
   accordance with Local Civil Rule 101.1(c)(5), Immunex respectfully requests that the Court grant the
   withdrawal of the pro hac vice admission on behalf of Immunex of David T. Pritikin of the law firm Sidley
   Austin LLP and remove him from electronic notifications in the above-referenced matter. Sadly, Mr.
   Pritikin is retiring. Immunex will continue to be represented by Walsh Pizzi O’Reilly Falanga LLP and Sidley
   Austin LLP and Liza M. Walsh has been duly and properly designated by the Court as the “lead attorney to
   be noticed” on behalf of Immunex for purposes of the Electronic Filing System.

           We thank the Court for its consideration of this matter. If this request is granted, Immunex
   respectfully requests that the Court “So Order” this letter below and forward the same to the Clerk for
   entry.

                                                                      Respectfully submitted,

                                                                      s/Lizo M. Walsh

                                                                      Liza M. Walsh

   cc:       All Counsel of Record (via ECF and email)

   SO ORDERED this            day of4tttF%                20 Z C




            1500 Market Street I 12:i Floor, East Tower   I Philadeiph a, PA 19102 I T: 25,24&36U0 I F: 573.757.1090
            1745 Broadway   I 17th FLoor I New York, NY 10019 I T: 212.380.1043 I F: 973.757.1090
